Citation Nr: 1024740	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from November 1994 to December 
1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

This case was previously remanded by the Board in October 2007 
for further evidentiary development.    

The Board recognizes that the RO up to the present has developed 
and adjudicated the claim with regard to the issue as it was 
framed by the Veteran, i.e., a claim seeking service connection 
for PTSD, as indicated in the October 2007 remand. However, while 
this case was in remand status, the U.S. Court of Appeals for 
Veterans Claims (Court) held that the scope of a mental health 
disability claim includes any mental disability which may 
reasonably be encompassed by the claimant's description of the 
claim, the reported symptoms, and any other pertinent information 
of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In 
compliance with that decision of the Court, and because the 
evidentiary record also contains diagnoses of a psychiatric 
disability other than PTSD, the Board has recharacterized the 
issue as reflected on the first page of the present decision.

Consistent with the Court's precedent decision, therefore, the 
appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required.


REMAND

As noted above, this case was previously remanded in October 2007 
for further evidentiary development.  However, in light of the 
Clemons case, another remand is required in this case for reasons 
explained below.  Although the Board regrets the additional 
delay, it is necessary to ensure that the Veteran is afforded 
every possible consideration with respect to her claim.  

The Veteran contends that she has PTSD as a result of being 
sexually assaulted by a fellow service member, during training in 
service in April 1995.  

This case was previously remanded in October 2007 in order to 
attempt to verify the Veteran's claimed stressor event.  
Specifically, the Board remanded the case to obtain any records 
from the San Diego Naval Hospital (or Naval Medical Center) 
associated with the Veteran's reported visit to the emergency 
room on April 1, 1995.  The Board also directed that a request 
for a negative response be made if no such records were 
available.  The Board further directed that a VCAA notice letter 
pertaining to the Veteran's claim for service connection for PTSD 
based on personal assault be sent, and that a PTSD examination 
and medical opinion be afforded the Veteran if a corroborated in-
service stressor were determined to be present.  

The record reflects that the RO's attempts to obtain records 
pertaining to the Veteran's treatment at the San Diego Naval 
Hospital were unsuccessful, and a formal finding of 
unavailability of records dated in April 2010 is of record.  
Also, in November 2007, a notice letter was sent to the Veteran 
which addressed the evidence necessary to substantiate her claim 
for PTSD, the delineation of responsibility between her and VA in 
obtaining and/or providing that evidence, and how VA determines 
the disability rating and effective date once service connection 
is established, in accordance with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In addition, the Veteran was provided with a 
PTSD examination in April 2010, although it is noted that her 
claimed stressor was not found to be sufficiently corroborated by 
independent evidence.  Her claim was readjudicated later that 
month.  Thus, review of the record shows that the AMC has 
complied with the directives of the prior Board remand.  

However, as a result of the Clemons case discussed above, the 
Board must now consider whether any current psychiatric 
disability, PTSD or otherwise, is related to the Veteran's period 
of active military service; the evidence currently of record is 
inadequate to resolve such issue at this time.  

In this regard, the Board notes that the Veteran was provided 
with a PTSD examination in April 2010.  At that time, the 
examiner confirmed review of the claims folder and noted that the 
Veteran's service treatment records showed that she had been 
absent without official leave (AWOL) from December 1994 to 
January 1995.  The examiner also wrote that the Veteran reported 
she had been unable to hold a job for any extended period since 
leaving the Navy, had been homeless more than once in the last 
five to six years, and had not been employed in any meaningful 
way for the last four years, in part due to her psychiatric 
symptomatology.  After examination and interview of the Veteran, 
the examiner concluded that the Veteran's psychiatric symptoms 
did not meet the DSM-IV criteria for PTSD.  Instead, the examiner 
alternatively diagnosed the Veteran with depressive disorder, not 
otherwise specified (NOS) on Axis I.  The examiner provided no 
opinion regarding the relative probability of a relationship 
between the Veteran's depressive disorder NOS and her period of 
active military service.  

Upon consideration of the Veteran's competent lay assertion that 
she has had psychiatric symptomatology since leaving service, the 
Board finds that a remand for a supplemental medical opinion is 
warranted.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or ordering 
another medical examination.).  

In addition, upon further review of the examination report, it is 
unclear whether the examiner concluded that the Veteran no longer 
suffers from PTSD or that the Veteran was misdiagnosed and has 
not suffered from PTSD at any time relevant to the current 
claim/appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(holding that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
a claim for VA disability compensation is filed or during the 
pendency of that claim.).

Accordingly, the case is REMANDED for the following actions:

1.  Request any outstanding VA treatment records 
pertaining to any treatment the Veteran has 
received for a psychiatric disorder from October 
2007 to the present.  The search should include 
any archived or retired records.  Once obtained, 
the treatment records should be associated with 
the claims folder.  Any and all negative 
responses should be properly documented in the 
claims file, to include preparing a memorandum of 
unavailability and following the procedures 
outlined in 38 C.F.R. § 3.159(e), if appropriate. 

2.  After the above action has been accomplished, 
arrange for a supplemental opinion from the April 
2010 PTSD examiner (or another psychologist or 
psychiatrist if the examiner is not available) 
or, if deemed necessary, schedule the Veteran for 
an appropriate examination for her acquired 
psychiatric disorder.  The claims file, to 
include a copy of this Remand, must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All indicated 
evaluations, studies, and tests deemed necessary 
by the examiner should be accomplished and all 
findings reported in detail. 

a.  The examiner must identify any psychiatric 
disorder which has been demonstrated by the 
Veteran since filing her claim on July 7, 
2003.  If the Veteran is not shown to have a 
current diagnosis of PTSD, the examiner should 
thoroughly explain the basis of his or her 
opinion, addressing past diagnoses of PTSD as 
appropriate.  If the Veteran is not shown to 
have a current diagnosis of any psychiatric 
disorder other than PTSD, the examiner should 
thoroughly explain the basis of his or her 
opinion, addressing any past diagnoses of 
psychiatric disorders other than PTSD as 
appropriate.  Notably, judicial precedent 
provides that the requirement that a 
"current" disability be present is satisfied 
when a claimant has a disability at the time a 
claim for VA disability compensation is filed 
or during the pendency of that claim.  

b.  The examiner must state whether it is at 
least as likely as not (i.e., to at least a 
50-50 degree of probability) that any such 
identified current psychiatric disorder was 
caused or aggravated by, or was initially 
manifested during, the Veteran's active 
military service, to include consideration of 
any symptomatology shown therein or any 
incident or event therein; or whether such 
causation, aggravation, or initial 
manifestation is unlikely (i.e., less than a 
50-50 probability).  

c.  If a current diagnosis of PTSD is found, 
the examiner must specifically identify any 
in-service stressor event(s) deemed to have 
caused the Veteran's PTSD.   

d.  If the examiner believes that the Veteran 
has a psychiatric disorder which was present 
prior to service, the examiner should 
thoroughly explain the basis of that belief 
and specifically opine as to whether there is 
clear and unmistakable evidence (i.e., obvious 
or manifest) that such disorder developed 
prior to service, and, if so, whether there is 
also clear and unmistakable evidence (i.e., 
obvious or manifest) that such disorder was 
not aggravated during service. 

e.  The examiner should provide a thorough 
discussion of the Veteran's psychiatric 
history in the examination report, and confirm 
that the claims folder (which now comprises 
three volumes) has been reviewed.


f.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

g.  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the pre-existing or underlying condition, 
as contrasted to temporary or intermittent 
flare-ups of symptoms which resolve with 
return to the baseline level of disability, 
and does not include an increase in the 
disorder which is due to the natural progress 
of the condition.

h.  If the opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should clearly 
and specifically so specify in the report, and 
explain why this is so.

3.  After the above development has been 
accomplished to the extent possible, the 
Veteran's claim should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and her representative should be provided 
with a supplemental statement of the case and 
given an appropriate period of time for response.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, if in 
order.

The purpose of this REMAND is to obtain additional development 
and to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the 
Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2009).

